DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 10, 16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein the interlocking device comprises a first interlocking component attached to or integrated with the flexible component layer, and 
a second interlocking component attached to or integrated with one of the at least one rigid member configured to engage with the first interlocking component, 
such that the engagement prevents the separation of the flexible component layer from the at least one rigid member along a direction generally, perpendicular to a surface of the at least one rigid member, 
wherein the first interlocking component is adapted to slide, along a sliding axis, with respect to the second interlocking component proximate a center of the electronic device as measured along an axis perpendicular to the sliding axis”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2-7, 10, 16 and 18-19 depending from claim 1 are therefor also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841